Title: To Thomas Jefferson from Troyes, 23 May 1786
From: Troyes, M.
To: Jefferson, Thomas



Monsieur
ce 23. May 1786

En aquitant ches Mr. Grand la Lettre de Change que vous aviés Sur moy tirée de Nantes à veu de £1944.12.2., et d’aprés ce que vous avés decidé, J’ay laissé en reserve Seulement quatre  cent Livres Sur cette somme, quoique celle que Mr. Wuibert Pere reclame pour Ses avances à L’egard de Son fils Soit de Sept cent Livres. J’ay Ecrit Sans tarder à mon Beaupere pour le prevenir de cet arrangement auquel vous avés bien voulu consentir, et pour l’Engager à ce restraindre à la Susdite somme de quatre cent Livres, qui tout modique qu’elle est pour lui, est encore fort audessus du pouvoir de Son fils, dont Je lui ay appris la situation peu avantageuse. J’attends sa Reponse dans laquelle Il doit insérer une Lettre d’explication pour mon Beaufrere que Je vous remettray aussitot.
J’ay L’honneur d’estre avec le plus Profond Respect Monsieur Votre Tres humble et Tres obeisst. serviteur,

Troyes

